Citation Nr: 0408898	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  99-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
 
Whether the veteran lacked the mental capacity to file a 
timely notice of disagreement to a September 1978 regional 
office rating decision denying service connection for pes 
planus.  


REPRESENTATION

Appellant represented by:	Peter C. Drummond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard on December 
4, 1976.  His DD Form 214, Report of Separation from Active 
Duty, shows that he reported for Active Duty for Training on 
February 6, 1977, and that he was released from Active Duty 
for Training on March 4, 1977, because of his failure to meet 
established physical standards due to bilateral pes planus.  

The Regional Office (RO) originally denied the appellant's 
claim for entitlement to service connection for bilateral pes 
planus in September 1978.  Although notified of the decision 
and advised of his appellate rights, he did not appeal the 
decision.  Subsequently, the appellant attempted to reopen 
the claim on numerous occasions; however, the claim was 
consistently denied by the RO, and the veteran was informed, 
each time, of the RO's decision, but did not appeal.  In May 
1998, the Board of Veterans' Appeals (Board) found that new 
and material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
bilateral pes planus.  The appellant did not appeal the 
Board's May 1998 decision to the United States Court of 
Appeals for Veterans Claims (Court).  

In October 1998, the veteran filed an application to reopen 
his claim.  By rating action of March 1999, the RO found that 
new and material evidence had not been submitted to reopen 
the claim for service connection for bilateral pes planus.  
The veteran appealed and, in November 2000, the Board denied 
the appellant's claim on the basis that new and material 
evidence sufficient to reopen the claim had not been 
submitted.  The appellant appealed the Board's November 2000 
decision to the Court.  

In a May 2001 order, the Court granted the Secretary's Motion 
for Remand of the Board's November 2000 decision and to Stay 
Further Proceedings, to which the appellant agreed.  Pursuant 
to the actions in the Motion, the Court vacated the Board's 
November 2000 decision that denied the reopening of the 
veteran's claim for service connection for bilateral pes 
planus and remanded the matter to the Board for issuance of a 
readjudication decision that took into consideration and was 
in compliance with the Veterans Claims Assistance Act of 
2000, Pub L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Pursuant to the above-mentioned Court order, the Board 
readjudicated the case and, in a March 25, 2002, decision, 
denied the appellant's claim on the basis that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  The appellant appealed the Board's March 2002 
decision to the Court.  

Both the appellant and the Secretary filed briefs with the 
Court.  In an August 2003 order, the Court vacated the 
Board's March 25, 2002, decision and remanded the matter to 
the Board for readjudication, to include consideration as to 
whether the veteran is entitled to a tolling of the time 
period for filing a notice of disagreement (NOD) to the RO's 
September 1978 initial denial of service connection for pes 
planus.  

In light of the Court's August 2003 order, the Board has 
construed the issue currently before it as whether the 
veteran lacked the mental capacity to file a timely NOD to 
the RO's September 1978 initial rating decision denying 
service connection for pes planus.  The primary issue pending 
before the Board pertaining to whether new and material 
evidence has been submitted to reopen a claim for service 
connection for pes planus is being held in abeyance pending 
resolution of the recharacterized issue as directed the by 
the August 2003 Court order.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

On appeal to the Court, the appellant essentially contends, 
inter alia, that "the time limit" for him to file an NOD as 
to the RO's initial September 1978 denial of his claim for 
service connection should be tolled based upon his personal 
circumstances and that there was clear and unmistakable error 
(CUE) in a prior VA adjudication.  Neither of those 
contentions had been raised before for Board determination.  
In fact, the August 2003 Court order notes, as to the latter 
contention, that, because there is no Board decision on any 
such allegation of CUE, that issue was not properly before 
the Court.  See 38 U.S.C.A. § 7252(a) (West 2002); Andre v. 
Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002); Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) (en banc); see also 
38 U.S.C.A. § 7111(e) (West 2002); 38 C.F.R. § 20.1400(b) 
(2003); Tetro v. Gober, 14 Vet. App. 100, 107 (2000).  

As to the former contention pertaining to a tolling of the 
one-year statutory period, following notification of an RO 
decision, in which to file a timely NOD, the appellant 
maintains that, since he is, and was at the time of the 
September 1978 rating decision, a mentally impaired 
individual, he was incapable of timely filing an NOD to the 
RO's September 1978 initial denial of his claim for service 
connection for pes planus; hence, the one-year statutory 
period for the NOD should be waived or a determination made 
as to his mental competency at that time.  Although this 
contention was never raised before the Board, in fact, it was 
not until this case was before the Court that this contention 
was raised, the Court made note that it may hear legal 
arguments raised for the first time with regard to a claim 
that is properly before the Court, but is not compelled to do 
so in every instance.  See Maggitt v. West, 202 F.3d. 1370, 
1377 (Fed. Cir. 2000).  The Court order further noted that 
the Court has vacated Board decisions and remanded matters 
where the appellant had not raised a specific argument to the 
Board but was raised to the Court and where a remand would 
likely benefit the Court by producing a better record for 
appellate review of the agency decisions and, further, may 
result in the agency self-correcting and amending its ways 
which, in turn, would protect agency administrative authority 
regarding the interpretation of its own issuances, as well as 
promote judicial efficiency.  See McCormick v. Gober, 14 Vet. 
App. 39, 45 (2000) (quoting Maggitt, 202 F.3d at 1377); 
accord Gordon v. Principi, 15 Vet. App. 124, 127-28 (2001) 
(quoting McCormick, 14 Vet. App. at 45).  

The Court order notes that, in the instant case, it appears 
the appellant did not raise to the Board his NOD-tolling 
argument.  Nevertheless, a determination as to whether the 
appellant is entitled to tolling of the time period for 
filing his NOD as to the RO's September 1978 initial denial 
of service connection would be helpful for the Court's review 
of this matter because a discussion of this issue appears to 
precede any determination regarding new and material 
evidence.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.302(a) (2003); see also 38 U.S.C.A. § 5108 (West 2002).  
Specifically, a favorable determination by the Board on this 
NOD-tolling issue would obviate the need for the appellant to 
submit new and material evidence.  Hence, this NOD-tolling 
argument raised by the veteran needs to be addressed.  

Pursuant to the applicable law and regulations, an appeal 
consists of a timely filed NOD (a written communication from 
a claimant, or his or her representative, expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result) and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal (a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information, identifying the issues being appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction in 
reaching the determination being appealed).  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file an NOD with 
a determination by the agency of original jurisdiction within 
one year  (emphasis added) from the date that the agency 
mails the notice of the determination to the veteran.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification or the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  

An extension of the 60-day period for filing a Substantive 
Appeal may be granted for good cause.  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal.  Further, the filing of additional evidence after 
receipt of notice of an adverse determination does not extend 
the time limit for initiating or completing an appeal from 
that determination.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.303, 20.304.  

In the case at hand, the RO denied the veteran entitlement to 
service connection for pes planus in a rating decision dated 
September 9, 1978.  The veteran was notified of that decision 
by VA letter dated September 14, 1978, which also advised him 
of his procedural and appellate rights.  

The case at hand is not a simultaneously contested claim; 
hence, when the veteran was notified of the September 1978 
rating decision, he had one year from the date of the 
September 14, 1978, notification letter to file a timely NOD, 
i.e., until September 14, 1979.  The record does not show any 
indication, whatsoever, that the veteran submitted an NOD at 
any time within the year following the September 14, 1978, 
notification letter, nor is there any indication he even 
attempted to do so.  Without perfecting a timely appeal, the 
September 1978 rating decision became final.  

The veteran is alleging that he lacked the mental capacity at 
the time of the September 1978 rating decision, as well as 
during the one-year statutory period subsequent to the 
September 1978 VA notification letter for filing a timely 
NOD.  However, at this point in time, there is absolutely no 
medical evidence in his file for the time period at issue 
showing any treatment for a mental disorder.  Subsequent to 
the Court's August 2003 order, he has submitted medical 
treatment records for various dates from the mid-1980's to 
the present; however, none show any evidence of such mental 
incapacity as alleged for the time period at issue, other 
than his unsupported, self-serving allegation.  He points for 
support of his contention to the testimony presented at his 
August 1999 video teleconference, presided over by the 
undersigned, during which his representative noted the 
veteran was receiving Social Security Administration 
disability benefits and that a primary portion of his 
disability was mental.  When questioned as to when those 
benefits began, the response was "It must have been about 
'92, yeah, it's been a long time ago."  

Pursuant to VA's duty to assist and pursuant to the Court's 
August 2003 order requesting a determination for tolling the 
one-year statutory filing period in the interest of producing 
a better record, it would be helpful if medical evidence were 
submitted reflective of the veteran's mental capacity during 
the statutory time at issue, namely, September 1978 through 
September 1979.  This evidence should consist of, but not 
limited to, copies of medical statements, treatment records, 
and medical statements reflective of the veteran's mental 
capacity during that time.  All submitted records must be 
dated during that time period or, if medical statements are 
of recent vintage submitted, those medical statements must be 
supported by medical records dated during the statutory time 
period at issue, in order for VA personnel to be able to make 
a determination as to whether the veteran lacked the mental 
capacity to timely file an NOD to the RO's September 1978 
initial denial of service connection for pes planus.  A 
physician's present recollection of past events would not be 
acceptable without documentation, as the narrow period of 
time in question requires specific information to be 
considered.

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed mental 
impairment between September 1978 and 
September 1979.  After securing the 
necessary releases, the RO should obtain 
copies only of those records dated and 
showing actual treatment for a mental 
deficiency in the time period of 
September 1978 through September 1979.  
If any recent medical statements are 
obtained pertaining to the veteran's 
mental health during that time frame, 
from either current or past mental health 
care providers, those statement must be 
must be supported and/or accompanied by 
copies of the veteran's treatment records 
annotated as having been created between 
September 1978 and September 1979.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  If, and only if, copies of the above-
mentioned medical records are obtained, 
is the RO to arrange for the veteran's 
entire claims file to be reviewed by a VA 
psychiatrist.  The psychiatrist is to 
offer an opinion as to whether it is at 
least as likely as not that the veteran 
lacked the mental capacity, between 
September 1978 and September 1979, to be 
able to file a timely NOD to the RO's 
September 1978 initial denial of service 
connection for pes planus.  Complete 
rationale for all conclusions reached and 
opinions expressed should be set forth in 
a typewritten report.  

3.  Upon completion, to the extent 
possible, of the above-mentioned 
directives, the RO is to:  a) adjudicate 
whether the veteran lacked the mental 
capacity to file a timely NOD to the RO's 
September 1978 initial denial of service 
connection for pes planus;  b) provide 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
containing all relevant actions taken on 
the issue of whether the veteran lacked 
the mental capacity to timely respond to 
the RO's September 1978 rating decision, 
to include a summary of the evidence and 
applicable law and regulations considered 
in making the determination;  c) once the 
SSOC is provided to the veteran and his 
representative, they are to be allowed a 
reasonable period of time for response; 
and  d) the claims file is then to be 
returned to the Board for further 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

